Title: [Diary entry: 1 May 1787]
From: Washington, George
To: 

Tuesday—May first. Mercury at  in the Morng.— at Noon and  at Night. Wind Southerly with appearances in the forenoon of rain but the Wind shifting to the No. Wt. it cleared. Notwithstanding my fatiegue I rid to all the Plantations to day. The Ditchers in the Neck had compleated about 500 yards of the 5 feet ditch—or in other words about 2 rods each pr. day. The Drill plow would about finish the 2d. cut of No. 3 by Noon. The Barley by the Barn is either not all come up, or was irregularly sown. The clover among it is up in places thick. The first planted Corn is coming up & destroyed by the Birds as fast as it appears. Harrowing in Timothy Seed on the middle cut of Rye. This must have been much too long delayed as the Rye was almost on the point of putting forth its ear—but being thin did not appear to be much, if any injured by the harrowing and trampling. At Muddy hole, the Plows and hands employed as yesterday. No appearance of the first planted Corn at this place coming up. At Dogue run Parsnips all but the two last rows of them, west of the road leading from the gate to the Houses were sown in the same manner, and with the same preparation of the grd. as the Carrots had been. In other respects all things were going on as yesterday. At French’s—the same as yesterday; except that a harrow was crossing the plowing in No. 2.